In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered February 23, 2004, as, upon the granting of that branch of the defendant’s motion which was for summary judgment dismissing the cause of action to recover damages for violation of Labor Law § 241 (6), dismissed that cause of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
12 NYCRR 23-1.5 (c) (1) is an insufficient basis upon which to predicate Labor Law § 241 (6) liability (see Sparkes v Berger, 11 AD3d 601 [2004]; Madir v 21-23 Maiden Lane Realty, LLC, 9 AD3d 450 [2004]; Hassett v Celtic Holdings, 7 AD3d 364 [2004]; Hasty v Solvay Mill Ltd. Partnership, 306 AD2d 892 [2003]; Maldonado v Townsend Ave. Enters. Ltd. Partnership, 294 AD2d 207 [2002]; Schwab v A.J. Martini, Inc., 288 AD2d 654 [2001]; Sihly v New York City Tr. Auth., 282 AD2d 337 [2001]; Hawkins v City of New York, 275 AD2d 634 [2000]). Accordingly, the Supreme Court properly dismissed the cause of action to recover damages for violation of Labor Law § 241 (6). Krausman, J.P., Mastro, Rivera and Spolzino, JJ., concur.